Citation Nr: 1733892	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-28 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2016 rating decision, service connection was granted for Parkinson's disease with urinary retention related to herbicide exposure, along with associated left upper extremity tremors and right and left lower extremity imbalance.  In addition, service connection was granted for type II diabetes mellitus with erectile dysfunction, dysphagia, and irritable colon syndrome.  Further, special monthly compensation based on loss of use of a creative organ and at the housebound rate was granted.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his peripheral neuropathy of the right and left lower extremities is due to service, to include presumed exposure to herbicides, such as Agent Orange.  After reviewing the record, the Board finds that additional evidentiary development is necessary prior to further consideration.  

As noted above, service connection has been established for disabilities to include type II diabetes mellitus and Parkinson's disease with associated right and left lower extremity imbalance as a result of exposure to herbicides during service in Vietnam.  

Under applicable legal criteria, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e). 

The Board notes that during the course of the appeal, there was a change in the law concerning what type of peripheral neuropathy is presumptively service-connected based on in-service Agent Orange exposure.  Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised by replacing the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy.  VA also removed Note 2 to § 3.309(e), which had required that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy still must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection.  38 C.F.R. § 3.307 (a)(6)(ii).  However, the peripheral neuropathy no longer needs to be transient.  See 78 Fed. Reg. 54763 (September 6, 2013).

A May 2011 VA treatment record reflects the results of electro diagnostic testing showed that both the superficial peroneal and the right sural nerves had prolonged latencies and reduced amplitudes.  In addition, the left peroneal nerve was noted to show prolonged distal motor latency and slightly reduced conduction velocity, and the right tibial nerve showed slightly reduced conduction velocity.  The electrodiagnostic impression was generalized sensorimotor polyneuropathy affecting both lower extremities.  

Although the October 2016 VA diabetes mellitus examination does not reference neuropathy of the lower extremities, an October 2016 VA treatment record notes neurovascular deficit associated with the Veteran's diabetes, and a November 2016 VA treatment record reflects a diagnosis of peripheral neuropathy.  In addition, and although the Veteran has not been diagnosed with acute, sub-acute, or early onset peripheral neuropathy, service connection can still be established with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In view of the evidence and the Veteran's assertions, to include the grant of service connection for disabilities to include diabetes mellitus subsequent to the August 2013 statement of the case, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his neuropathy of the lower extremities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Combee, supra.

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Lastly, a March 2003 letter from the Social Security Administration (SSA) notes that the Veteran receives SSA disability benefits, and although an August 2003 rating decision lists evidence to include SSA treatment records, the records do not appear to be associated with the claims file.  The Board notes that VA normally has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, the Board finds that, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records since February 2016.  

2.  Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any request(s) to SSA, and any reply, to include a negative reply or any records obtained, should be associated with the claims file.

3.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of his current neuropathy of the left and right lower extremities.  The claims folder must be provided to the examiner for review in connection with the examination.  Review of the claims file should be confirmed in the examination report.

Any necessary studies, tests, and evaluations deemed necessary by the examiner should be performed in connection with the examination.  The examiner is to identity all neuropathy-related disabilities of the lower extremities.  

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed neuropathy of the lower extremities manifested during the Veteran's period of active service; manifested to a compensable degree within one year of his separation from service; or is otherwise causally related to his active service or any incident therein, including his presumed exposure to herbicide agents, or is caused by or aggravated by service-connected disability, to include type II diabetes mellitus, Parkinson's disease with associated right and left lower extremity imbalance.  

The term "aggravation" means a permanent worsening of the neuropathy beyond its natural progression.  If aggravation is found, to the extent possible, the baseline level of severity of the neuropathy prior to its aggravation should be reported.  

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

